United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-2249
                       ___________________________

                                  David Librace

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Nancy A. Berryhill, Acting Commissioner of the Social Security Administration

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                   Appeal from United States District Court
                  for the Eastern District of Arkansas - Helena
                                 ____________

                          Submitted: January 16, 2018
                            Filed: January 24, 2018
                                 [Unpublished]
                                ____________

Before GRUENDER, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.
       David Librace appeals from the order of the District Court1 affirming the denial
of disability insurance benefits. The only orders properly before this Court on appeal
are the orders granting the Commissioner’s motion for relief filed under Rule 60(a)
of the Federal Rules of Civil Procedure and denying Librace’s motion to alter or
amend filed under Rule 59(e) of the Federal Rules of Civil Procedure. We conclude
that the District Court did not abuse its discretion in making those rulings. See Keller
v. City of Fremont, 719 F.3d 932, 946 (8th Cir. 2013) (reviewing the district court’s
ruling on a Rule 60(a) motion for an abuse of discretion); Sipp v. Astrue, 641 F.3d
975, 981 (8th Cir. 2011) (reviewing the district court’s ruling on a Rule 59(e) motion
for an abuse of discretion). We affirm the judgment of the district court. See 8th Cir.
R. 47B.
                         ______________________________




      1
        The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendation of the Honorable
Patricia S. Harris, United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-